



November 12th , 2018


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT dated as of November 12th 2018, by and between Coty
Services UK Limited, a company incorporated in England and Wales under
registration number 325646 (the “Company”), and Pierre Laubies (the “Executive”
).
WHEREAS, the Company and the Executive have agreed that Executive shall become
an employee of the Company in order that the Company may provide the services of
the Executive under a management services agreement between the Company and Coty
Inc., a Delaware corporation (the “Parent”); and
WHEREAS, the Company and Executive mutually desire to set forth the other terms
and conditions under which Executive will be employed by the Company beginning
on the Commencement Date (as defined below).
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:
1.    Employment Term. Executive’s employment by the Company hereunder shall be
for a period which shall commence on November 12, 2018, or such later date upon
which this Agreement is approved by the Board of directors of the Parent (the
“Board”) (such date hereinafter referred to as the “Commencement Date”) and
shall continue until terminated in accordance with this Agreement (including,
without limitation, the provisions of the document attached at Annex 1). The
period commencing as of the Commencement Date and ending on the date on which
the Executive’s employment terminates is hereinafter referred to as the
“Employment Term”.
2.    Positions. During the Employment Term, Executive shall serve as Chief
Executive Officer of the Parent and in such positions with the Parent, the
Company or any other business entity, directly or indirectly, controlled by or
under common control with the Parent (each, a “Group Company” and together the
“Group”) as the Board shall reasonably direct the board of the Company to assign
to the Executive. In such capacities, Executive shall carry out such duties
appropriate to his status and exercise such powers in relation to, any
applicable Group Company and each of their respective businesses as may from
time to time be assigned to or vested in him by the Board. Executive shall
perform his duties and responsibilities as Chief Executive Officer based in the
Coty office in London, and shall travel as required by the Group’s business to
other Group Company offices in New York, Paris, and Geneva, as and on such basis
as the parties shall mutually agree; provided, however, that Executive shall not
perform services from the United States or any other jurisdiction unless and
until all necessary visas, work permits or other documentation to permit him
lawfully to provide such services in such jurisdictions have been obtained. The
Company may also require Executive to work on a temporary basis from any Group
Company location and travel to such location as may be required for the
performance of his duties. Executive will be required to keep a complete and
accurate records of the time spent performing his duties under this Agreement,
the nature of those duties, and the location from where such duties were
performed. Executive shall devote his best efforts to the performance of his
duties hereunder and shall not engage in any other business, profession or
occupation for compensation or otherwise; provided, that nothing herein shall be
deemed to preclude Executive from engaging in personal, charitable or civic
activities or serving on the board of directors of a corporation or the
equivalent governing body of another business entity that would





--------------------------------------------------------------------------------





not violate the covenants contained in Annex 2 hereto as long as such
activities, either individually or in the aggregate, do not interfere with the
performance of his duties hereunder.
3.    Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the “Base Salary”) at the annual rate of the equivalent of
US$1,500,000 payable in pounds sterling (“GBP”), converted at an exchange rate
equal to the average of the daily US$:GBP spot exchange rates published by the
Bank of England on each business day beginning thirty (30) days prior to the
Commencement Date and ending as of the business day immediately prior to the
Commencement Day. The Base Salary shall be payable in arrears, in accordance
with the usual payment practices of the Company. Salary shall be inclusive of
any sums receivable (and shall abate by any sums received) by the Executive as
director’s fees from any Group Company or otherwise arising from any office held
by the Executive by virtue of his employment under this Agreement. Executive’s
Base Salary shall be subject to periodic review by the Board, not less
frequently than annually, for possible increase and any such increased rate will
thereafter be the Base Salary for all purposes of this Agreement. Under no
circumstances may the Base Salary be decreased during the Employment Term.
4.    Stock Purchase. Not later than December 31, 2018, Executive shall acquire,
through open market purchases, the number of shares of Class A common stock of
the Parent (“Class A Common Stock”) equal to the quotient obtained by dividing
(i) US$20,000,000 (twenty million U.S. dollars) by (ii) the closing price of a
share of Class A Common Stock on the New York Stock Exchange as of the Grant
Date (as defined below). The number of shares of Class A Common Stock to be
acquired in accordance with this Section 4 is herein referred to as the
“Investment Target Amount”.
5. Matching Award. Pursuant to the Coty Inc. Equity and Long-Term Incentive
Plan, as in effect on the date hereof and as may be amended from the time to
time, (the “Plan”) and in accordance with the terms and conditions of the
Subscription and Stock Option Agreement attached hereto as Annex 2, on or
promptly following the Commencement Date, the Parent shall grant Executive the
number of Stock Options (as defined in the Plan) equal to the three (3) times
the Investment Target Amount. Upon vesting, each Stock Option shall give the
Executive the right to purchase from the Company one (1) share of Class A Common
Stock. The exercise price with respect to each share of Class A Common Stock
subject to the Stock Options shall equal the Fair Market Value (as defined in
the Plan) of a share of Class A Common Stock on the Grant Date (as defined in
the Plan). Except as otherwise provided in the Subscription and Stock Option
Agreement, the Stock Options shall vest and become exercisable on the following
schedule, subject to the Executive’s continued employment with the Company
through the applicable vesting date:
Third Anniversary of the Grant Date
60% of the Stock Options vest
Fourth Anniversary of the Grant Date
20% of the Stock Options vest
Fifth Anniversary of the Grant Date
20% of the Stock Options vest

Notwithstanding the foregoing, the equity award to be granted in accordance with
this Section 5 may, subject to the mutual agreement of the Executive and the
Board, be structured as an investment by the Executive in Series A Preferred
Stock of the Parent having economics and terms and conditions substantially
similar to the Stock Options as set forth above and in the Subscription and
Stock Option Agreement.
6. Sign-On Restricted Stock Unit Award. Pursuant to the Plan and in accordance
with the terms and conditions of the Restricted Stock Unit Agreement attached
hereto as Annex 3, on or promptly





--------------------------------------------------------------------------------





following the Commencement Date, the Parent shall grant Executive the number of
Restricted Stock Units (as defined in the Plan) having a Fair Market Value as of
the Grant Date equal to US$5,000,000 (five million U.S. dollars). Upon vesting,
each Restricted Stock Unit shall give the Executive the right to receive one
share of Class A Common Stock as set forth in the Restricted Stock Unit
Agreement. Except as otherwise provided in the Restricted Stock Unit Agreement,
the Restricted Stock Units shall on the following schedule, subject to the
Executive’s continued employment with the Company through the applicable vesting
date:
Third Anniversary of the Grant Date
60% of the Restricted Stock Units vest
Fourth Anniversary of the Grant Date
20% of the Restricted Stock Units vest
Fifth Anniversary of the Grant Date
20% of the Restricted Stock Units vest

7. Executive Benefits. During the Employment Term, Executive shall be entitled
to participate in the employee benefit plans generally made available to senior
executives of the Group in the United Kingdom, including, without limitation,
any pension plan and plans providing medical, dental, accidental death and
disability and life insurance coverage, on, and in accordance with, the terms
and conditions specified in such plans. The Executive shall be entitled to 25
vacation days in additional to public holidays per year subject to the terms and
conditions of the Company’s standard vacation policies for its employees as in
effect from time to time (the “Vacation Policy”), including, without limitation,
such overall limitations on accrued but unused vacation as the Vacation Policy
may provide. Executive shall also be provided with the use of a Company-provided
automobile in accordance with the policy applicable to the use of
Company-provided vehicles by senior executives of the Group or, at the election
of Executive, be entitled to receive a car allowance of an amount calculated in
accordance with such policy.
8.    Business Expenses. The Company shall reimburse such of Executive’s travel,
entertainment and other business expenses as are reasonably and necessarily
incurred by Executive during the Employment Term in the performance of his
duties hereunder, in accordance with the Company’s policies as in effect from
time to time.   Subject to any limitations and conditions that may apply at
applicable law, Executive hereby authorizes the Company to deduct from any sums
owing to him (including but not limited to salary and accrued holiday pay) the
amount of any sums owing from the Executive to the Company at any time.
9.    Termination. Upon a termination of the Employment Term, Executive shall be
entitled to the payments described in this Section 9. Capitalized terms in this
Section 9 shall have the meaning given to them in the Plan.
(a)    For Cause by the Company; by Executive without Good Reason. The
Employment Term may be terminated by the Company, subject to the provisions of
this Section 9(a), for Cause or by Executive without Good Reason. If the
Employment Term is terminated by the Company for Cause or by Executive without
Good Reason, Executive shall be entitled to receive his Base Salary through the
date of termination and any unreimbursed business expenses, payable promptly
following the later of the date of such termination and the date on which the
appropriate documentation is provided. The amounts payable under the immediately
preceding sentence shall be called the “Accrued Obligations.” Executive shall
also be entitled to receive any other non-forfeitable benefits that may be
payable following termination of the Employment Term pursuant to the express
provisions of the plans, policies and practices of the Company applicable to
Executive (the “Vested Plan Benefits”), which shall be payable at the time(s)
determined in accordance with such plans, policies or practices.





--------------------------------------------------------------------------------





(b)    Disability; Death. The Employment Term shall terminate upon Executive’s
death or, at the Company’s election, if Executive incurs a Disability. In such
event, the Company shall pay Executive, his estate or his duly designated
beneficiaries, the Accrued Obligations and the Vested Plan Benefits.
(c)    By the Company without Cause; by Executive with Good Reason. The
Employment Term may be terminated by the Company without Cause or by Executive
with Good Reason subject to compliance with any statutory notice periods, and
the notice period referred to in Annex 1, that may be applicable or payment in
lieu thereof.  If the Employment Term is terminated by the Company without Cause
or by Executive with Good Reason, subject to Executive’s continued compliance
with the covenants set forth in Annex 1 hereto and execution of a general
release having customary terms and conditions satisfactory to the Company,
Executive shall receive (i) the Accrued Obligations, (ii) the Vested Plan
Benefits, (iii) continued payment of the Executive’s Base Salary for one (1)
year following the end of the Employment Term (or, in the event of termination
of the Employment Term by Executive for Good Reason following a Change in
Control, two (2) years following the end of the Employment Term) (the “Severance
Benefit ”), (iv) payment by the Company of Executive’s cost to continue
participation in the Group’s medical plans until the earlier of (A) the end of
the period over which the Severance Benefit is payable and (B) such time as
Executive is eligible to receive comparable welfare benefits from a subsequent
employer, and (v) any unreimbursed business expenses, payable promptly following
the later of the date of such termination and the date on which the appropriate
documentation is provided.
Without limiting the generality of the foregoing, any Severance Benefits payable
under this Section 9(c) will be reduced by an amount equal to (i) compensation
to which the Executive may be awarded in respect of a claim brought by him for
unfair or constructive dismissal or/and any other compensatory payments that
might be awarded to him by any court or tribunal of competent jurisdiction; (ii)
any additional compensation which the Executive may be awarded in any other
country in which he works as a result of the termination of his employment or
directorship with any Group Company and (iii) any payment in lieu of notice.
(d)    Notice of Termination. Where notice of termination has been served by
either party the Company may in its absolute discretion require Executive to
take “Garden Leave” for all or any part of the notice period. If the Executive
is asked to take Garden Leave he may not attend at his place of work or any of
the premises of any Group Company. Executive may be required not to carry out
any duties during the remaining period of employment. Executive may be asked to
resign immediately from any offices he holds with the Company or any Group
Company. During Garden Leave, Executive may not without prior written permission
of the Company contact or attempt to contact any client, customer, supplier,
agent, professional adviser, broker or banker of any Group Company or any
employee (save for personal reasons) of any Group Company. During any period of
Garden Leave Executive will continue to receive full salary and benefits and all
of the obligations that Executive has to the Company under this Agreement and at
common law remain in full force and effect.
(e)    Resignation from Positions Upon Termination. Unless otherwise agreed upon
in writing by the Company and Executive, upon the termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned, without
any further action by Executive, from any and all positions (including, but not
limited to, any officer and/or director positions or positions as a fiduciary of
any of the Group’s employee benefit plans) that Executive, immediately prior to
such termination, (i) held within the Group and (ii) held with any other
entities at the direction of, or as a result of Executive’s affiliation with,
the Group. If for any reason this Section 9(e) is deemed to be insufficient to
effectuate such resignations, then Executive shall, upon the Company’s request,
execute any documents or instruments that the





--------------------------------------------------------------------------------





Company may deem necessary or desirable to effectuate such resignations.
10.    Restrictive Covenants. On or prior to the Commencement Date, Executive
shall enter into the Company’s standard restrictive covenant agreement for
senior executives contained in the Confidentiality, Non-Competition and
Non-Solicitation Deed attached hereto as Annex 1 and comply with all other
provisions of such deed. Participation, and continued participation, in the
Group long-term incentive plan(s) and other equity plans is subject to the
execution of such agreement, a copy of which has been given to Executive.
11.    Indemnification. Executive shall be entitled to indemnification by the
Company in accordance with the provisions of the Parent’s certificate of
incorporation, bylaws, actions of the Board, as the same shall be in effect from
time to time and to the extent permitted by law, and Executive shall be entitled
to the protection of any insurance policies any Group Company may elect to
maintain generally for the benefit of its officers and directors.
12.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of England and Wales.
(b)    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, including, without
limitation, the employment of Executive by the Company, and supersedes any prior
oral or written agreements between, by or among the Parent, the Company and
Executive. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein and therein. No provision in
this Agreement may be amended unless such amendment is agreed to in writing and
signed by the Executive and the Company.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Executive or the Company, as the case may be.
(d)    Severability. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in Annex 1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction or any other restriction
contained in Annex 1 is an unenforceable restriction against Executive, such
provision shall not be rendered void but shall be deemed amended to apply to
such maximum time and territory, if applicable, or otherwise to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in Annex 1 is unenforceable, and such restriction cannot be amended so
as to make it enforceable, such finding shall not affect the enforceability of
any of the other restrictions contained therein. In the event that any one or
more of the other provisions of this Agreement shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby.





--------------------------------------------------------------------------------





(e)    Assignment. This Agreement is for the performance of personal services by
Executive and may not be assigned by Executive without the consent of the
Company. The Company may assign its rights and delegate its duties hereunder in
whole or in part to any transferee of all or a portion of the assets or business
to which Executive’s employment relates.
(f)    Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit to be provided pursuant to Section 9 by seeking other
employment or otherwise and, except to the extent expressly set forth in Section
9, no such amount shall be subject to offset due to compensation provided to
Executive by another employer.
(g)    Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. The Executive
shall be entitled to select (and change, to the extent permitted under any
applicable law) a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following the Executive’ death by giving the Company
written notice thereof. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
(h)    Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being posted by registered post, addressed (A) to the Executive at his
address then appearing in the personnel records of the Company and (B) to the
Chairman of the Company at the Company’s then current head office, with a copy
to the Parent’s general counsel, or (C) to such other address as either party
may have furnished to the other in writing in accordance herewith, with such
notice of change of address being effective only upon receipt.
(i)    Withholding Taxes. Each Group Company may withhold from any and all
amounts payable and other benefits receivable under this Agreement or otherwise
as a result of the Executive’s employment such national, local and any other
applicable taxes and national insurance contributions and other social charges
or taxes as may be required to be withheld pursuant to any applicable law or
regulation. Executive shall indemnify the Company for itself and on behalf of
each Group Company in relation to any national, local and any other applicable
taxes and national insurance contributions and other social charges or taxes not
already deducted from the Executive’s remuneration (or any taxes replacing the
same) for which the Company or any Group Company has an obligation at any time
to account (whether during the Executive’s employment by the Company or after
the termination of the Employment Term) in relation to Executive and authorizes
each Group Company to deduct any indemnified amount from any amount otherwise
payable to Executive.
(j)    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the agreed preservation of such rights and obligations.
(k)    Representations. Each party represents and warrants to the other that he
or it is fully authorized and empowered to enter into this Agreement and that
the performance of his or its obligations





--------------------------------------------------------------------------------





under this Agreement will not violate any agreement between his or it and any
other person or entity. Executive represents that to the best of his knowledge,
he is not a party to, involved in, or under investigation in connection with,
any pending or threatened litigation, proceeding or investigation, whether
governmental or otherwise that would materially and adversely affect the
business or reputation of any Group Company. Executive has not engaged in
misconduct or breach of duty that would, if disclosed, result in injury or
reputational harm to any Group Company, and Executive will not engage in any
such misconduct during the term of this Agreement.
(l)    Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement or Executive’s employment with the Company that
cannot be mutually resolved by the parties to this Agreement and their
respective advisors and representatives shall be resolved exclusively in the
courts of England and Wales. Each party hereto hereby irrevocably accepts and
submits to the exclusive jurisdiction of such courts for purposes hereof.
(m)    Compliance with Section 409A. This Agreement shall be interpreted to
avoid any penalty sanctions under Section 409A of the United States Internal
Revenue Code (“Section 409A”). If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under Section
409A, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. For purposes of Section
409A, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A,
each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. In no event shall the
Executive, directly or indirectly, designate the calendar year of payment.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense is made on or before the last day of the calendar year following the
calendar year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
To the extent payment of any amounts or benefits under this Agreement is
conditioned upon Executive’s execution of a general release of claims in favor
of the Parent, the Company and/or any Group Company, such release must be
executed, returned to the Company and become irrevocable within the period that
is no later than sixty (60) days following the termination of the Employment
Term.  To the extent that the period for consideration of such a release spans
two (2) calendar years, no payment of any amount or benefit that is considered
to be nonqualified deferred compensation within the meaning of Section 409A and
conditioned upon the release shall be made before the first day of the second
calendar year, regardless of when the release is actually executed and returned
to the Company.
(n)    Delay in Payment. Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Executive’s termination of employment with the
Company (or any successor thereto), the Company (or any corporation,
partnership, joint venture, organization or entity within the Company’s
controlled group within the meaning of Sections 414(b) and (c) of the Internal
Revenue Code) has





--------------------------------------------------------------------------------





securities which are publicly-traded on an established securities market and the
Executive is a “specified employee” (as defined in Section 409A and determined
in the sole discretion of the Company, or any successor thereto, in accordance
with the Company’s, or any successor’s, “specified employee” determination
policy) and it is necessary to postpone the commencement of any severance
payments or deferred compensation otherwise payable pursuant to this Agreement
as a result of such termination of employment to prevent any accelerated or
additional tax under Section 409A, then the Company (or any successor thereto)
will postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) that are not otherwise paid within the short-term
deferral exception under Section 409A and are in excess of the lesser of two (2)
times (i) the Executive’s then-annual compensation or (ii) the limit on
compensation then set forth in Section 401(a)(17) of the United States Internal
Revenue Code, until the first payroll date that occurs after the date that is
six (6) months following the Executive’s “separation from service” with the
Company (or any successor thereto), as defined under Section 409A. If any
payments are postponed due to such requirements, such postponed amounts will be
paid in a lump sum to the Executive on the first payroll date that occurs after
the date that is six (6) months following the Executive’s “separation from
service” with the Company (or any successor thereto), and any amounts payable to
the Executive after the expiration of such six (6)-month period under this
Agreement shall continue to be paid to Executive in accordance with the terms of
this Agreement. If the Executive dies during the postponement period prior to
the payment of the postponed amount, the amounts withheld on account of Section
409A shall be paid to the personal representative of the Executive’s estate
within sixty (60) days after the date of the Executive’s death.
(o)    Clawback. All compensation and benefits hereunder shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (1) any clawback, forfeiture or other similar policy adopted by the
Board or a duly authorized committee of the Board, as in effect from time to
time, and (2) applicable law.  In addition, if Executive receives any amount in
excess of the amount that Executive should have otherwise received under the
terms of this Agreement or any compensation or benefit plans of the Group for
any reason (including, without limitation, by reason of a financial restatement,
mistake in calculations or other administrative error), the Board or a duly
authorized committee of the Board may provide that Executive shall be required
to repay any such excess amount.
(p)    Data Protection. Executive acknowledges the holding and processing of
personal data provided by him to the Company for all purposes relating to this
employment, including but not limited to administering and maintaining personnel
records, paying and reviewing salary and other remuneration and benefits,
undertaking performance appraisals and reviews, maintaining sickness and other
absence records and taking decisions as to fitness for work. The Company may
make such information available to any Group Company, those who provide products
or services to any Group Company (such as advisers and payroll administrators),
regulatory authorities, potential purchasers of the Company or the business in
which the Executive works, and as may be required by law. The Executive
acknowledges the transfer of such information to any Group Company and any Group
Company's business contacts outside the European Economic Area in order to
further their business interests even where the country or territory in question
does not maintain adequate data protection standards. Executive further
acknowledges and agrees that the Company may, in the course of its duties as an
employer, be required to disclose personal data relating to him, after the end
of his employment. This does not affect Executive’s rights under the Data
Protection Act 2018.
(q)    Working Time Regulations. Executive and the Company each agree that the
nature of Executive’s position is such that his working time cannot be measured,
that in accordance with Regulation





--------------------------------------------------------------------------------





5 of the Working Time Regulations 1998 the provisions of Regulation 4(1) do not
apply to Executive, and that Executive’s appointment hereunder falls within the
scope of Regulation 20 of the Working Time Regulations 1998. Executive shall
give the Company three months’ notice in writing if he wishes Regulation 4(1) to
apply to him.
(r)    Third Party Rights. Save as expressly provided in this Agreement, a
person who is not a party to this agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement.
Executive will, at the request of the Company, enter into a separate agreement
with any entity within the Group that the Company may require under the terms of
which he will agree to be bound by provisions of this Agreement and the document
attached at Annex 1 which are to the benefit of such other entity.
(s)    Tax Election. the Participant irrevocably agrees to enter into such tax
elections including (without limitation) a joint election, under section 431(1)
or section 431(2) of Income Tax (Earnings and Pensions) Act 2003, in respect of
the acquisition, holding or disposal of any shares of securities, in such form
and within such time limits as may be required by the Company.
(t)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of a counterpart of this
Agreement by e-mail attachment shall be an effective mode of delivery.
(u)    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to the Executive
in the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 COTY SERVICES UK LIMITED
 
Pierre LAUBIES
 
 
 
 
 
 
 
 
 
 
By: /s/Sebastien Froidefond
 
/s/Pierre Laubies
 
 
 
 
 
 Name: Sebastien Froidefond
 
 
 
 
 Title: CHRO
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------
















